Citation Nr: 0801640	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  02-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service-connection for right knee arthritis as 
secondary to service-connected muscle injury of the right 
thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1964.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

By history, in relevant part, the Board remanded this matter 
to the RO in July 2006, in order to determine entitlement to 
service-connection for arthritis of the right knee and 
entitlement to service-connection for a right foot disability 
secondary to right thigh injury to include talipes cavus of 
the right foot with hallux valgus of the right great toes and 
hammertoes of the right 2nd and 3rd toes with tender calluses 
over the 1st and 5th metatarsal heads. 

In an August 2007 RO rating decision, the RO granted service 
connection for right foot talipes cavus of the right foot 
with hallux valgus of the right great toes and hammertoes of 
the right 2nd and 3rd toes with tender calluses over the 1st 
and 5th, and assigned a 30 percent rating.  As this matter 
has been resolved, it is no longer on appeal before the 
Board.  However, the RO denied entitlement to service-
connection for right knee arthritis associated with muscle 
injury of the right thigh; therefore, the issue before the 
Board is as listed on the title page. 


FINDING OF FACT

Competent evidence of a nexus between right knee arthritis 
and active military service or any service-connected 
disability is not of record. 


CONCLUSION OF LAW

The veteran's right knee arthritis was not incurred in or 
aggravated by service, nor was it caused by or proximately 
due to the service-connected muscle injury of the right thigh 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service-connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service-connection.  38 C.F.R. § 3.303(b) (2007).

Service-connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

It is also noted that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

As discussed above, in July 2006, the Board remanded the 
question of whether the veteran is entitled to service 
connection for right knee arthritis as secondary to the 
service-connected right thigh injury to the RO for 
consideration and the matter has been returned for appellate 
review.  

In this regard, it is noted that service connection for 
muscle injury to the right thigh (Muscle Group XV) is in 
effect.  The record shows that the veteran's in-service right 
thigh injury occurred in 1963 while he was riding on a train 
on his way back to service and the train became involved in a 
wreck.  A shard of glass penetrated his right thigh and went 
all the way though to the other side.  After surgery to 
remove the glass fragments, he developed infections 
periodically.  Since the surgery, he has had continued pain 
and other functional impairment because of the injury.

Although a current diagnosis of arthritis of the right knee 
is present and the veteran's residuals of a right thigh 
injury include muscle damage involving Muscle Group XV as 
well as neurological damage, the competent and credible 
evidence fails to show that entitlement to service connection 
on a secondary basis is warranted.  In fact, there is no 
competent evidence of a nexus between the veteran's right 
knee arthritis and his service-connected right thigh 
disability. 

As indicated, the veteran currently has "minimal 
osteoarthritis with narrowing of the medial joint 
compartment."  VA Medical Center (VAMC) records from June 
2000 indicate that the veteran had mild patellofemoral 
compartment osteoarthritis of the knees.  The veteran 
underwent a VA examination in June 2005, which determined 
that he had minimal osteoarthritis with narrowing of the 
medial joint compartment.  The examiner noted that the 
veteran's gait was affected with a "spastic gait and an 
increased swing plane of the right side."  The examiner 
stated that his gait is affected because of the residual 
weakness on the left side of his body from his amputation 
below the left knee.  The Board notes that the veteran's left 
leg was amputated due to his Diabetes Mellitus, which is not 
service-connected. 

A VA examination was conducted in November 2005, too.  The 
examiner found that the veteran's osteoarthritis is more 
likely than not due to chronic gait changes from his 
amputation below the left knee, ulcerations and 
osteomyelitis.  The examiner stated that there is no 
objective evidence suggesting a link or nexus between the 
veteran's service-connected right thigh muscle injury and his 
current right knee arthritis.  Because the medical examiner 
could not find a link between the veteran's current 
disability of his right knee and his service-connected muscle 
injury, there is no competent and credible evidence to 
support the claim of entitlement to service connection on a 
secondary basis.

The competent and credible evidence of record also fails to 
substantiate the claim on a direct basis.  The service 
records show no evidence of a right knee injury, to include 
arthritis, during service.  The January 1962 induction 
examination report shows a normal clinical evaluation.  As 
previously indicated, in October 1963, the veteran's service 
medical records note a leg wound as a result of the glass 
lodged in his leg, and in October 1963, the veteran continued 
to complain of stiffness in his right thigh.  There are no 
complaints associated with a right knee injury or arthritis.  

In addition to the foregoing, there is no evidence that the 
right knee arthritis presented within one year of the 
veteran's discharge from service.  The veteran's arthritis 
manifested many years after service.

Finally, the Board also notes that there is no competent and 
credible evidence demonstrating that the veteran's right knee 
arthritis is in any way related to active military service.  
The Board acknowledges that several statements were provided 
by the veteran to substantiate his claim.  The statements 
appear to be from the veteran's doctors.  However, the names 
are not legible, nor are the statements written on 
letterhead, nor are treatment facilities provided, rather the 
statements are written on VA forms.  The Board has considered 
this information.  Nonetheless, the Board finds that these 
statements are of little or no probative value, whereas the 
contemporaneous VA medical reports and examination reports, 
are of high probative value.  The Board finds that these 
reports are highly probative as they set forth the veteran's 
complaints, clinical findings and diagnoses, and their source 
is clear.

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b).  Therefore, the claim for entitlement 
to service connection for arthritis of the right knee 
associated with muscle injury to the right thigh is denied. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA a 
notice letter to the veteran in August 2006, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service-connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of August 2006 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Notwithstanding the fact that the veteran was not provided 
Dingess notice, the Board determines that the veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the processing of the claims.  As 
noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service-connection in August 2006, prior to 
the initial adjudication of the claim.  Further, as discussed 
in detail above, a preponderance of the evidence is against 
the claim for service connection, and therefore any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  VA also provided 
the veteran with several examinations in connection with his 
claim.  The Board also remanded the veteran's claim so as to 
provide the veteran every opportunity to substantiate his 
claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for right knee arthritis as 
secondary to service-connected muscle injury to the right 
thigh is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


